884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman Keith PETTIT, Plaintiff-Appellant,v.DIRECTOR, DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 89-7065.
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1989.Decided Aug. 15, 1989.

Norman Keith Pettit, appellant pro se.
Robert Harkness Herring, Jr., Office of the Attorney General of Virginia, for appellee.
Before WIDENER, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Norman Keith Pettit appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pettit v. Director, Department of Corrections, C/A No. 88-588-N (E.D.Va. Feb. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.